Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 1 of 8

UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA

 

BRANDON C. SCHNEIDER
487 Michigan Ave., NE
Washington, DC 20017.

Plaintift`,

V. : Civil Action No.

U.S. DEPARTl\/[ENT OF JUSTlCE
950 Pennsylvania Ave., NW
Washington. DC 20530-0()()1

And
U.S. DEPARTMENT OF S'l`ATE
600 l9th St.. NW. Ste 5.600
Washington, DC 20522

And
CENTRAL lNTELLlGENCE AGENCY
Ofllce of the General Counsel

Washington, DC 205()5.

Defendants.

 

COMPLAINT FOR DECLARATORY JUDGMENT

AND INJUNCTIVE RELIEF

l. This is an action under the Freedom oflnforrnation Act ("FOIA"). 5 U.S.C. §

552. as amended, and the Privacy Act of 1974, ("Privacy Act"). 5 U.S.C. § 552(a) as

Well as agency FOIA regulations challenging the failure of the United States Department

of Justice (".lustice"), the United States Departlnent of State ("State") and the Central

Intelligence Agency ("CIA") to fulfill the requests ot`Brandon C. Schneider for

documents concerning himself.

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 2 of 8

2. This case seeks declaratory relief that defendants are in violation of the FOIA
and Privacy Act for failing to fulfill plaintiffs requests for records and injunctive relief
that defendants immediately and fully comply With plaintiffs requests under the FOIA
and the Privacy Act.

JURISDICTI()N AND VENUE

3. This Court has both subject matter jurisdiction over this action and personal
jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 5 U.S.C. § 702,
which gives the C ourt jurisdiction over agency actions Where an aggrieved party has
suffered Wrong Within the meaning of a "`relevant statute,"' here the FOIA. This Court
also hasjurisdiction over this action pursuant to 28 U.S.C. § 133 l. Venue lies in this
district under 5 U.S.C. § 703` 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § l391(e).

4. Plaintiff Brandon C. Schneider ("Schneider") is a citizen of Washington, D.C.
l\/lr. Schneider is currently a Catholic religious seminarian studying for the priesthood.
Certain allegations Which have not been fully explained to Schneider came to light during
a background check conducted by the Office of Personnel l\/lanagement ("OPl\/[") Which
have caused Schneider's status and ability to enter the priesthood to be put on hold
pending their resolution. Schneider's attempts to learn What these allegations are so as to
have them removed from anything associated With him are the subject of this lawsuit.

5. Defendant Justice is an agency Within the meaning of5 U.S.C. § 552(f). The
Criminal Division ("Criminal") is a component of Justice. Defendant Justice. through its
component. Criminal. is a federal agency With possession and control of records
responsive to plaintiffs requests and is responsible for fulfilling the FOIA requests of

Schneider.

l\)

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 3 of 8

6. Defendant State is an agency Within the meaning of5 U.S.C. § 552(D.
Defendant State is a federal agency With possession and control of records responsive to
plaintiffs requests and is responsible for fulfilling the FOIA requests of Schneider.

7. Defendant CIA is an agency Within the meaning of5 U.S.C. § 552(f).
Defendant ClA is a federal agency With possession and control of records responsive to
plaintiffs requests and is responsible for fulfilling the FOIA requests of Schneider.

STATUTORY FRAMEWORK
The Freedom of Information Act

8. The FOIA, 5 U.S.C. § 552, requires agencies of the federal goveinment to
release requested records to the public unless one or more specific statutory exemptions
apply.

9. An agency must respond to a party making a FOIA request Within 20 working
days. notifying that party of at least the agency`s determination Whether or not to fulfill
the request and of the requester`s right to appeal the agency`s determination to the agency
head. 5 U.S.C. § 552(a)(6)(A)(i).

10. An agency must respond to a FOIA appeal Within 20 working days, notifying
the appealing party of the agency`s determination to either release the withheld records or
uphold the denial. 5 U.S.C. § '52(a)(6)(A)(ii).

l l. ln “unusual circumstances,” an agency may delay its response to a FOIA
request or appeali but must provide notice and must also provide “the date on Which a

determination is expected to be dispatched." 5 U.S.C. § 552(a)(6`)(B).

L»J

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 4 of 8

l2. This C ourt has jurisdiction. upon receipt of a complaint, "‘to enjoin the agency
from withholding agency records and to order the production of any agency records
improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

l3. The FOIA provides a mechanism for disciplinary action against agency
officials who have acted inappropriately in withholding records. Specifically, when
requiring the release of improperly withheld records, if the court makes a written finding
that "the circumstances surrounding the withholding raise questions whether agency
personnel acted arbitrarily or capriciously." a disciplinary investigation is triggered 5
U.S.C. § 552(a)(4)(F).

FACTS GIVING RISE TO PLAINTIFF’S CLAlMS FOR RELIEF

l4. Plaintiff Schneider is currently a Catholic religious seminarian studying for
the priesthood. C)n February 26. 2016. a background check was initiated on Schneider
for a Summer Chaplain lnternship at Ft. Belvoir Community Hospital. Schneider
received notification that interim approval was granted to him on April l3. 2016.
Schneider served his summer ministry at Ft. Belvoir Community Hospital from May 24,
20l6 to July 28, 2016.

15 . On l\/larch 20, 2017, months after completion of the summer intemship, OPl\/l
interviewed Schneider for his background check. A second interview was requested over
one half year later. on Septernber 28, 20l 7. The second interview was conducted on
October 5. 2017, at which Schneider was asked about allegations in which an individual,
believed by OPl\/I to be Schneider, allegedly admitted to certain actions to unnamed

government agency but which no charges were ever filed. OPl\/[ would not share the

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 5 of 8

documents it relied on for these questions nor would OPM provide specific details of
these allegations Plaintiff denied. and continues to deny these allegations

16. Under his ethical duties to his vocation, plaintiff was required to notify his
seminary of the allegations He was removed from the parish ministry and his ability to
proceed towards perpetual profession and ordination to the diaconate has been placed in
abeyance. He is unable to return to the ministry or be considered for perpetual profession
and ordination until this matter is resolved and his record is cleared. Previous requests to
the Federal Bureau of lnvestigation and OPl\/I are the subject of another lawsuit
previously brought in this district. Schneider v. U.S. DOJ, Lal. (D.D.C. Civil No. 18-
00474-DLF).

REQUEST TO JUSTICE

l6. On l\/Iay 2, 2018, plaintiff submitted a FOIA/Privacy Act request to the
Criminal Division of the Departnient ofJustice for a copy of all material related to him.

17. By letter dated May 25. 2018, Criminal acknowledged receipt of`plaintif`fs
request and assigned it tracking number CRl\/l-3 00666226.

18. As of the date of this Coinplaint. Criminal has not acted on plaintiffs request.

STATE RE UEST

19. On l\/Iay 2, 2018, plaintiff submitted a FOlA/Privacy Act request to State for
all records pertaining to himself

20. By letter dated June 27. 2018, State acknowledged and assigned it tracking
number P-2018-03529.

21. As of the date of this Complaint. State has not acted on this request.

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 6 of 8

ClA RE UEST
22. On May 2, 2018, plaintiff submitted a FOlA/Privacy Act request to ClA for
all records pertaining to himself
23. By letter dated May l 1. 2018. CIA acknowledged plaintiffs request and
assigned it tracking number P-2018-00451.
24. As of the date of this request. ClA has not acted on plaintiffs request.
PLAINTIFF’S CLAlMS FOR RELIEF

CLAIM ONE
(Failure to Conduct an Adequate Search)

25. Plaintiffre-alleges and incorporates by reference all preceding paragraphs

26. Plaintiff submitted requests that reasonably described the records sought and
was made in accordance with defendants published rules

27. In response. defendants have failed to conduct a search reasonably calculated
to uncover all responsive agency records

28. Therefore, defendants have violated the FOIA`s mandate to search for
responsive records 5 U.S.C. §552(a)(3)(D).

29. Plaintiff is entitled to injunctive and declaratory relief with respect to the
search for the requested records

CLAIM TWO
(Failure to Producc Records Under the FOIA)

30. Plaintiff realleges and incoiporates by reference all preceding paragraphs

31. Plaintiff properly asked for records within defendants’ control.

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 7 of 8

32. Plaintiff is entitled by law to access to the records requested under the FOIA
and the Privacy Act, unless defendants make an explicit and justified statutory exemption
claim.

33. Defendants have not produced all the records responsive to plaintiffs FOIA
and Privacy Act requests

34. Defendants have violated the FOlA`s mandate to release agency records to
the public by failing to release the records as plaintiff specifically requested 5 U.S.C. §§
552(3)(3)(A), 552(3)(4)(]3)~

35. Defendants have violated the plaintiffs Privacy Act's right to receive records
pertaining to him. 5 U.S.C. §552a(b).

PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully requests that this Court:

( l) Declare that defendants have violated the FOlA and Privacy Act by failing to
conduct an adequate search for records responsive to plaintiffs FOlA/PA requests;

(2) Order the defendants to immediately conduct and document an adequate
search for responsive records as dictated by plaintiffs requests;

(3) Declare that the defendants have violated the FOIA and Privacy Act by failing
to lawfully satisfy plaintiffs FOlA/PA requests;

(4) Order the defendants to release all records responsive to plaintiffs FOlA/PA
requests;

(5) Award plaintiff his reasonable attorney fees and litigation costs in this action.

pursuant to 5 U.S.C. § 552(a)(4)(E); and

Case 1:18-cv-02294 Document 1 Filed 10/03/18 Page 8 of 8

(6`) Grant such other and further relief as the Court may deem just and proper.

Dated: 0ctober 3, 2018

Respectfully submitted.

., gi

Scdtt‘A. llodes

(D.C. Bar No. 430375)
P.O. Box 42002
Washington. D.C. 20015
Phone (301) 404-0502
Fax (413) 641-2833

Attorney for Plaintiff

